DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 04/08/2021 was entered.
Amended claims 1-35, 42-74 and new claim 75 are pending in the present application.
Applicants elected previously without traverse of Group I, drawn to a method of treating cancer in a subject comprising administering an effective amount of a nucleic acid encoding p53 and at least one immune checkpoint inhibitor, in the reply filed on 10/29/2020.
Applicants further elected the following species:  (A) an inhibitor of the immune checkpoint PD-1; (B) nivolumab as the PD-1 binding antagonist; (C) the method further comprising providing an extracellular matrix-degrading protein; (D) relaxin as an extracellular-degrading protein; (E) adenovirus as a viral vector encoding the extracellular matrix-degrading protein; (F) intratumorally administering the extracellular matrix-degrading protein; (G) melanoma as a cancer species; (H) the nucleic acid encoding p53 in an expression cassette; (I) adenovirus as a viral vector for the expression cassette containing a nucleic acid encoding p53; (J) intratumorally administering for the expression cassette encoding p53; (K) chemotherapy as one additional anticancer treatment; and (T) 5-fluorouracil as a chemotherapy agent.  Since Applicants already elected species (K), restricted species in (L)-(S) are not required.

Accordingly, amended claims 1-8, 13-35, 42-46 and 71-75 are examined on the merits herein with the above elected species.

Claim Objections
Claims 72-73 are objected to because they are dependent on withdrawn claim 70.  It is also apparent that the term “claim 70” in claims 72-73 is a typo error because claim 71 instead of claim 70 recites the limitation “a DNA damaging agent”.

Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New claim 75 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or This is a new ground of rejection necessitated by Applicant’s amendment.  
New claim 75 recites the new negative limitation “wherein the p53 gene therapy is not comprised in a dendritic cell”.  The as-filed specification does not have a written support for this new negative limitation.
As an initial matter, new claim 75 was introduced on 04/08/2021, so the claim itself is not part of the original disclosure. 37 CFR § 1.115(a)(2). “New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. . . . While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. . . . The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.” MPEP § 2163, part (I)(B); see also MPEP § 2163.02.  In this case, the original specification does not convey the particular invention recited in new claim 75 with reasonable clarity to skilled artisans. “The trouble is that there is no such disclosure, easy though it is to imagine it.” MPEP § 2163.05, part (II) (quoting In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)).  
While the original specification discloses a method of treating cancer in a subject comprising: (a) administering to the subject an effective amount of a nucleic acid encoding p53; and (b) administering at least one immune checkpoint inhibitor (see at least paragraphs [0007], [0015], [0038], [0074], [0164], [00170]; and Examples 1-12); nowhere ex vivo p53 gene therapy (engineering a cell in vitro with a nucleic acid encoding a p53, then administering the engineered cell into a subject having a cancer), let alone a dendritic cell transfected with a nucleic acid encoding p53 in vitro to be administered into a subject having a cancer that is resistant to immunotherapy in combination with at least one immune checkpoint inhibitor.  Please noting that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.  In the Amendment filed on 04/08/2021 (first paragraph on page 9), Applicants cited specifically paragraph [00193] a peptide-pulsed dendritic cell vaccine; and not a p53 gene therapy comprised in a dendritic cell to be excluded as claimed in new claim 75. 
 The fact that the person of ordinary skill in the art could have carried out the claimed invention without undue experimentation based on applicants’ disclosure is inadequate to meet this requirement. “The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112.”  MPEP § 2163, part (I)(A). 
Therefore, given the lack of sufficient guidance provided by the originally filed specification, it would appear that Applicants did not contemplate or have possession of invention as now claimed broadly at the time the application was filed.

In light of currently amended independent claim 1 reciting the limitation “an effective amount of p53 gene therapy”, and Applicant’s citation of the Decision on Appeal for U.S. Application No. 12/863,807 to indicate that the Patent Trial and Appeal Board found the term “p53 gene therapy” to be an appropriate term; coupled with a slight different in scope between “a p53 gene therapy” and “a gene therapy comprising a nucleic acid encoding p53” encompassing a p53 DNA vaccination therapy involving an introduction of an exogenous p53 DNA not necessarily limited to a full-length wild type p53 DNA into a host cell, following is a modified 103 rejection based on the same 4 references cited previously but in a different order.  Additionally, a p53 gene therapy usually refers to the introduction of a full-length wild-type p53 gene as a tumor suppressor gene into cancer cells for cancer treatment (see at least paragraphs [0045], [0074] and Examples 1-2 of the specification). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1-8, 13-14, 23-35, 42-46 and 71-75 are rejected under 35 U.S.C. 103 as being unpatentable over Menande et al (US 2008/0293651) in view of Hitoshi et al (US 2015/0087673), Ellenhorn et al (WO 2004/058801; IDS) and Bosch et al (WO 2015/069770; IDS).  This is a modified rejection necessitated by Applicant’s amendment.
The instant claims are directed to a method of treating cancer in a subject having a cancer that is resistant to immunotherapy, the method comprising: (a) administering to the subject an effective amount of a p53 gene therapy; and (b) administering to the subject at least one immune checkpoint inhibitor (PD-1 as the elected immune checkpoint species and nivolumab as the elected inhibitor).
With respect to the elected species, Menander et al already taught successfully the use of p53 gene therapy to treat recurrent cancers (e.g., brain cancer, liver cancer, melanoma), in a subject, including a human subject, in combination with a radio- or chemotherapy (Abstract; Summary of the Invention; and paragraphs [0031]-[032], [0039]-[0043], [0062]-0077]; Examples 1-3).  Menander et al disclosed that an expression construct comprising a nucleic acid segment encoding p53 can be administered to said subject via intratumoral, to a tumor vasculature, local to a tumor, regional to a tumor or systemic; and that the expression construct/cassette is in the form of a viral vector such as adenoviruses, adeno-associated viruses, retroviruses, lentiviruses or vaccinia viruses.  Menander et al also stated “In a retrospective analysis of Ad-p53 clinical trials, some remarkable observations have been made.  While gene therapy alone provided substantial benefit to patients who exhibited recurrent cancer, patients receive a subsequent regimen of chemotherapy showed a dramatic increase in survival.  Since patients that received the gene therapy had received at least one previous round of radio-or chemotherapy, the responsiveness of the cancer to a subsequent conventional treatment was quite unexpected” (paragraph [0023]).  Menander et al disclosed that the first radio- or chemotherapy prior to cancer recurrence and p53 gene therapy treatment and the second radio- or chemotherapy following the p53 gene therapy treatment may be the same or different (paragraphs [0007]-[0008]).  Menander et al also taught that adenovirus is particularly suitable for use as a gene transfer vector because of its mid-sized genome, ease of manipulation, high titer, wide target-cell range and high infectivity, and the viruses used in gene therapy may be either replication-competent or replication-deficient (paragraphs [0065] and [0067]).  Menander et al also stated clearly “The present inventor has taken advantage of the differential expression of telomerase in Because wild-type E3 proteins inhibit immune-mediated inflammation and/or apoptosis of Ad-infected cells, a recombinant adenovirus lacking one or more of these E3 proteins may stimulate infiltration of inflammatory and immune cells into a tumor treated with the adenovirus and that this host immune response will aid in destruction of the tumor as well as tumors that have metastasized” (paragraph [0076]).  For chemotherapy, Menander et al taught using antimetabolites such as 5-fluorouracil (5-FU) (paragraphs [0144]-[0146]).  In an exemplification, 0.5-2x1012 adenoviral-p53 viral particles were intratumorally injected on days 1, 3, 5, 8, 10 and 12 in a treatment regimen B (paragraph [0261]), while 0.1-4x1010 adenoviral-p53 viral particles were intratumorally injected on days 1, 2 and 3 in another regimen (paragraph [0263]).
Menander et al did not teach specifically a method of treating a subject having a cancer that is resistant to immunotherapy (e.g., a checkpoint inhibitor non-responding cancer subject) using an effective amount of a p53 gene therapy in combination with at least one immune checkpoint inhibitor such as the PD-1 checkpoint inhibitor Nivolumab (elected species).
Before the effective filing date of the present application (11/07/2015), Hitoshi et al already taught a method for treating cancer (e.g., melanoma, myeloma) in a subject using a therapeutically effective amount of an AMPK-activating compound in combination with p53 gene therapy and a chemotherapy, in which combinations of chemotherapeutic agents that include CTLA4 antibody and PD1-inhibitors such as nivolumab can be used either simultaneously or sequentially (Summary; and particularly paragraphs [0045]-0053]; and at least claims 1-5).  Hitoshi et al stated clearly and explicitly “Moreover, as is common in cancer chemotherapy, combinations of chemotherapeutic agents can be used, either simultaneously or sequentially” (last sentence of paragraph [0052]).
More importantly, Ellenhorn et al already taught a method for treating a subject having a p53-expressing malignancy comprising administering to the subject a recombinant MVA (modified vaccinia Ankara) containing a nucleic acid that encodes wild-type p53 to generate a p53-specific CTL response to tumor cells expressing mutated p53 that results in decreased tumor development, tumor growth and mortality; and that these effects are enhanced by co-administration of CTLA4 blocker and/or CpG ODN immunomodulators with the greatest enhancement when both immunomodulators are co-administered (Abstract; Summary of the Invention; Figs. 5-17 and Examples 2-6).  Ellenhorn et al stated clearly and explicitly “Preferably, the p53 encoded by the recombinant MVA is wt human p53” (first paragraph on page 5); and “Although p53 mutations may represent true tumor specific antigens, most of these mutations occur at sites that do not correspond to immunologic epitopes recognized by T cells (Wiedenfeld 1994).  Because of this, any widely applicable p53-directed immunotherapy must target wt p53” (paragraph bridging pages 2-3).  Ellenhorn et al disclosed that CTLA-4 blocking agents can be a monoclonal antibody, a polyclonal antibody or a fragment thereof (page 18, lines 12-20), and rMVAp53 can be administered by any procedure known to those skilled in the art and is not dependent on the location of tumor nodules for efficacy or safety, such as via a daily dosage can be about 106-1011 IU (infectious units)/kg of body weight (page 24, lines 11-22).  Ellenhorn et al also stated explicitly “The combined administration of rMVAp53 and the CTLA-4 blocking agent anti-CTLA-4 mAb is unexpectedly potent in producing regression of advanced tumors that are rapidly lethal when left untreated.  The same is true of the combined administration of rMVAp53 and CpG ODN.  Potency is even greater when both immunomodulators are administered in conjunction with rMVAp53.  In addition, the anti-CTLA-4 mAb CpG ODN immunomodulators are nontoxic to the subject, and capable of generating long lasting immunity to lethal challenges with tumor cells when administered in conjunction with rMVAp53” (page 25, lines 10-17).  Ellenhorn et al also demonstrated cellular requirements for anti-CTLA mAb and CpG ODN immunomodulatory effect, with the immunomodulatory effect of anti-CTLA-4 mAb is entirely dependent on CD8+ cells, partially dependent on CD4+ cells, and not dependent at all on NK cells; while the immunomodulatory effect of CpG ODN was unaffected by CD4+ depletion, but depletion of CD8+ cells and NK cells completely and partially abrogated the vaccine effect, respectively (Example 4). 
Furthermore, before the effective filing date of the present application (11/07/2015) Bosch et al also disclosed at least a method of treating cancer in a subject using a combination of a checkpoint inhibitor and a therapeutics, either sequentially, in either order, or substantially simultaneously, that is more effective in treating cancer in some the checkpoint inhibitor is a PD-1 inhibitor and/or CTLA-4 inhibitor and the therapeutic is a vaccine, and the cancer is any solid tumor including malignant melanoma (Abstract and Summary of the Invention).  Bosch et al taught that PD-1 is involved in regulating the balance between T cell activation and T cell tolerance in response to chronic antigens, and a role in tumor-specific escape from immune surveillance with tumor cells themselves express PD-L1 to limit activated tumor-specific T cell responses via PD-1/PD-L1 interaction (paragraphs [0078]-[0080]); while CTLA4 is a protein receptor that down regulates the immune system, and it is found on the surface of T cells which lead the cellular immune attack on antigens via the stimulation of CD28 receptor on the T cell, but T cell attack can be turned off by stimulating the CTLA4 receptor (paragraph [0089]).  Bosch et al further taught using BMS 936558 (Nivolumab), a fully human IgG4 monoclonal antibody targeting PD-1 agent, which has been found to be effective in treating subjects with advanced, treatment-refractory malignancies with significant response rate observed in subjects with melanoma and renal cell carcinoma as well as non-small cell lung cancer (paragraph [0083]).  Bosch et al stated “In one specific embodiment, the present invention is directed to the use of therapeutic vaccines, including cancer vaccines and dendritic cell vaccines.  The goal of cancer vaccines is to get the immune system to mount an attack against cancer cells in the body.  In other words, cancer vaccines work by priming the immune system to attack cancer cells in the body.  Accordingly, instead of preventing disease, cancer vaccines are meant to get the immune system to attack a disease that already exists” (paragraph [00108]); “There are multiple types of cancer vaccines.  Non-limiting examples of cancer vaccines include tumor cell vaccines, antigen vaccines, dendritic cell vaccines, DNA vaccines, and vector based vaccines” (paragraph [00113]); and “Vector vaccines can be used to administer the DNA of DNA vaccines….Vectors are particularly useful because they may be used to deliver more than one cancer antigen at a time, which may make a subject’s immune system more likely to mount a response.  Vectors are also particularly useful because they can trigger an immune response on its own (without any additional DNA or antigen) which will yield a stronger immune response when combined with a DNA and/or antigen” (paragraph [00118]).  Bosch et al also taught that the method further comprises administering a chemotherapeutic agent, targeted therapy or radiation to the subject either prior to, simultaneously with, or after treatment with the combination therapy (paragraphs [0016], [0094], [00106]-[00107]), including the use of anti-metabolites such as methotrexate and 5-fluorouracil (5-FU) as chemotherapeutic agents (paragraph [00107]).  Bosch et al also noted that while checkpoint inhibitors are extremely effective at treating cancers in the responding subject population, approximately 75% of cancer subjects will not respond to the therapy; and the disclosed combination therapies initiate, enable, enhance or improve an anti-tumor immune response to checkpoint inhibitors in both the nonresponding subject population and the responding subject population (paragraphs [0004] and [0009]-[0010]).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the p53 gene therapy method for treating recurring cancers of Menander et al by also administering (e.g., via intratumoral administration) an effective amount of a p53 gene therapy (e.g. via a 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Hitoshi et al also taught a method for treating cancer in a subject using a therapeutically effective amount of an AMPK-activating compound in combination with p53 gene therapy and a chemotherapy, in which combinations of chemotherapeutic agents that include CTLA4 antibody and PD1-inhibitors such as nivolumab can be used either simultaneously or sequentially; while Ellenhorn et al also taught and demonstrated successfully that p53-self-tolerance associated with tumor cells expressing mutated p53 in a subject can be overcome by administration of recombinant modified vaccinia Ankara (MVA) containing a nucleic acid encoding a wild-type p53, with the generation of a p53-specific CTL response to tumor cells expressing mutated p53 that results in decreased tumor development, decreased tumor growth and decreased mortality in a variety of malignant cell types; and particularly these effects are enhanced by co-administration of CTLA4 blocker and/or CpG ODN immunomodulators with the greatest enhancement when both immunomodulators are co-administered.  Additionally, Bosch et al also taught a method of treating cancer in a subject using a combination of a checkpoint inhibitor and a therapeutics, either sequentially, in either order, or substantially simultaneously, that is more effective in treating cancer in some subjects or it can initiate, enable, increase, enhance, prolong the activity and/or number the checkpoint inhibitor is a PD-1 inhibitor (e.g., BMS 936558/Nivolumab) and/or CTLA-4 inhibitor and the therapeutic is a vaccine such as DNA cancer vaccine.  Moreover, Bosch et al also taught specifically while checkpoint inhibitors are extremely effective at treating cancers in the responding subject population, approximately 75% of cancer subjects will not respond to the therapy; and the disclosed combination therapies initiate, enable, enhance or improve an anti-tumor immune response to checkpoint inhibitors in both the nonresponding subject population and the responding subject population.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Menande et al, Hitoshi et al, Ellenhorn et al and Bosch et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
The modified cancer treatment method resulting from the combined teachings of Menande et al, Hitoshi et al, Ellenhorn et al and Bosch et al as set forth above is indistinguishable from the presently claimed invention.  With respect to claim 32, due to the induced systemic immune responses resulting in enhanced decreased tumor development, tumor growth and mortality for the modified cancer treatment method, abscopal effects would also be attained.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Menande et al (US 2008/0293651) in view of Hitoshi et al (US 2015/0087673), Ellenhorn  as applied to claims 1-8, 13-14, 23-35, 42-46 and 71-75 above, and further in view of  Kim et al (J. National Cancer Institute 98:1482-1493, 2006; IDS).
The combined teachings of Menande et al, Hitoshi et al, Ellenhorn et al and Bosch et al were presented above.  However, none of the references teaches or suggests the cancer treatment method further comprises providing an extracellular matrix-degrading protein, preferably relaxin (elected species) in the form of a recombinant adenovirus vector that is administered intratumorally.
Before the effective filing date of the present application (11/07/2015), Kim et al already investigated whether the expression of the cell matrix-degradative protein relaxin (RLX) by adenovirus could improve adenovirus distribution and penetration in tumors; and they found that in tumor spheroids and established solid tumors in vivo, transduction with replication-incompetent dl-lacZ-RLX, compared with parental virus, elicited higher transduction efficiency and viral spread throughout the tumor mass; infection with replication-competent Ad-∆E1B-RLX, compared with parental virus, elicited greater persistence and spread, leading to increased survival for C33A tumor-bearing mice treated with Ad-∆E1B-RLX and intratumoral injection of Ad-∆E1B-RLX inhibited formation of lung metastases in mice (see at least Abstract; section titled “Enhanced antitumor effect of relaxin-expressing oncolytic adenovirus” and particularly Fig. 4).  Kim et al concluded that extracellular matrix degradation by relaxin expressed by adenoviruses increased viral distribution and tumor penetration, inhibited tumor growth and metastasis, and increased survival of mice.
increased viral distribution and tumor penetration of administered adenoviruses encoding p53 to enhance inhibition of tumor growth and metastasis as well as increased survival, in light of the teachings of Kim et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Kim et al already demonstrated successfully at least that extracellular matrix degradation by relaxin expressed by adenoviruses increased viral distribution and tumor penetration, inhibited tumor growth and metastasis, and increased survival of mice.
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Menande et al, Hitoshi et al, Ellenhorn et al, Bosch et al and Kim et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
	The modified cancer treatment method resulting from the combined teachings of Menande et al, Hitoshi et al, Ellenhorn et al, Bosch et al and Kim et al as set forth above is indistinguishable from the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejections in the Amendment filed on 04/08/2021 (pages 9-13) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that none of the cited references alone or in combination teaches or suggests a combination of a p53 gene therapy in combination with an immune checkpoint therapy to treat a subject that has an immunotherapy resistant cancer.  With respect to the Bosch reference, Applicant argues that the reference does not teach a p53 gene therapy of the instant claims, and merely teaches a combination of an immune checkpoint inhibitor and a vaccine for melanoma.  Applicant also argued that unlike a p53 gene therapy, a cancer vaccine raises a specific immune response against p53 in cancer cells which develop due to the mutation in the p53 gene, and thus the vaccine would only have efficacy in cancer cells with mutant p53 as opposed the present p53 gene therapy expressing an exogenous p53 protein in cancer cells into which the p53 nucleic acid is introduced and the p53 activity does not depend expression of mutant p53 protein in cancer cells.  Applicant further argues that there is no teaching or suggestion of which biologic therapy would enable the subject to respond to a checkpoint inhibitor in the Bosch reference; and a person of skill in the art would not have been able to predict that a p53 gene therapy to restore or introduce p53 tumor suppressor function would result in overcoming a subject’s resistance to immune checkpoint therapy, let alone the surprising synergistic results of co-administering a p53 gene therapy with an immune checkpoint inhibitor such as PD-1 inhibitor shown in FIG. 1 (decrease in tumor volume) and FIG. 2 (increased survival of the combination as compared to either single agent 
First, the instant claims are directed to a method of treating cancer (melanoma as the elected species) in a subject having a cancer that is resistant to immunotherapy, the method comprising: (a) administering to the subject an effective amount of a p53 gene therapy; and (b) administering to the subject at least one immune checkpoint inhibitor (PD-1 as the elected immune checkpoint species and nivolumab as the elected inhibitor).
Second, since the above rejections were made under 35 USC 103 none of the cited references has to teach every limitation of the instant claims.  For example, the primary Menander reference does not have to teach a p53 gene therapy method to treat a cancer that is resistant to immunotherapy in combination with at least one immune checkpoint inhibitor.  Neither the Bosch reference nor the Ellenhorn reference have to teach a p53 gene therapy method for treating a cancer that is resistant to immunotherapy.  It also appears that Applicant considered each of the cited references in total isolation one from the others, without taking into account of the totality of all of the cited references.
Third, although the primary Menander reference does not teach specifically using a p53 gene therapy in combination with a checkpoint inhibitor to treat a recurrent cancer, particularly a cancer that is resistant to an immunotherapy; before the effective filing date of the present application (11/07/2015) at least Hitoshi et al already disclosed a cancer treatment method comprising a therapeutically effective amount of an AMPK-activating compound in combination at least with p53 gene therapy and a chemotherapeutic agent/chemotherapy that includes a CTLA4 antibody and/or a checkpoint pathway inhibitor such as a PD-1 inhibitor (e.g., nivolumab) and/or a PD-L1 inhibitor (e.g., pembolizumab, MEDI-4736 and others) (paragraphs [0052]-[0053]; and at least claim 2).  Claim 2 of the Hitoshi reference recites specifically “the method comprising administering to the subject a therapeutically effective amount of an AMPK-activating compound or a pharmaceutically acceptable salt, prodrug or N-oxide thereof, or a solvate or hydrate thereof, optionally in combination with one or more of ionizing radiation therapy, a chemotherapeutic agent, p53 gene therapy, chemotherapy and ionizing radiation therapy”.  More importantly, before the effective filing date of the present application the Ellenhorn reference also taught and demonstrated successfully that p53-self-tolerance associated with tumor cells expressing mutated p53 in a subject can be overcome by administration of recombinant modified vaccinia Ankara (MVA) containing a nucleic acid encoding a wild-type p53, with the generation of a p53-specific CTL response to tumor cells expressing mutated p53 that results in decreased tumor development, decreased tumor growth and decreased mortality in a variety of malignant cell types; and particularly these effects are enhanced by co-administration of CTLA-4 blocker which is a checkpoint inhibitor.  These enhanced effects as shown at least in Figure 5 (survival probability) and Figures 6-7 (tumor size) demonstrated the dramatic increased survivability and dramatic decreased tumor size in mice treated with the combination of MVAp53 and CTLA-4 mAb relative to mice treated with MVAp53 alone.  Please also noting that the Ellenhorn reference stated clearly and explicitly “Although p53 mutations may represent true tumor specific antigens, most of these mutations occur at sites that do not correspond to immunologic epitopes recognized by T cells (Wiedenfeld 1994).  Because of this, any widely applicable p53-directed immunotherapy must target wt p53” (paragraph bridging pages 2-3).       Furthermore, the Bosch reference already disclosed that while checkpoint inhibitors are extremely effective at treating cancers in the responding subject population, approximately 75% of cancer subjects will not respond to the therapy (subjects with a cancer that is resistant to immunotherapy); and using a combination of a checkpoint inhibitor such as a PD-1 inhibitor (e.g., BMS 936558/Nivolumab) and/or CTLA-4 inhibitor, and a therapeutics such as a cancer DNA vaccine, either sequentially, in either order, or substantially simultaneously, to initiate, enable, enhance or improve an anti-tumor immune response to checkpoint inhibitors in both the nonresponding subject population and the responding subject population.  Accordingly, based on these rationales it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the p53 gene therapy method for treating recurring cancers of Menander et al by also administering (e.g., via intratumoral administration) an effective amount of a p53 gene therapy (e.g. via a recombinant adenovirus vector comprising a nucleic acid sequence encoding p53) in combination with at least a checkpoint inhibitor (e.g., a PD-1 inhibitor in the form of nivolumab/BMS 936558) to treat a patient with a cancer that is resistant to immunotherapy with a reasonable expectation of success since the p53 gene therapy would also facilitate or induce a p53-specific CTL response to tumor cells expressing mutated p53 and non-responsive/resistant to immunotherapy in addition to the killing of these tumor cells via p53 tumor suppressor activity; and the combination of p53 gene therapy and a checkpoint inhibitor would result in enhanced or dramatic anti-tumor activities (e.g., increased survivability and decreased tumor volume).  Please noting that Meander et al also stated 
Fourth, the Kim reference was used primarily to supplement the combined teachings of Menande et al, Hitoshi et al, Ellenhorn et al and Bosch et al for the limitations of dependent claims 15-22 on the further use of an extracellular matrix-degrading protein with relaxin as an elected species. 
Fifth, with respect to the “synergistic” results demonstrated by the present application as shown in FIG. 1 (decreased tumor volume), FIG. 3 (increased survivability) and Example 1 for the combination of p53 and anti-PD1 to treat tumors known to be highly resistant to anti-PD1 (e.g., B16F10 and B16 melanoma), including the combined therapies induced superior abscopal effects on distant tumors that were not treated with tumor suppressor therapy as stated in paragraph [00214] and shown in FIG. 2; the examiner noted that there is no significant difference in tumor size for the first 18 days between the combination of Ad-p53 and anti-PD1 treatment and Ad-p53 treatment alone as shown in FIG. 1, while the overall survival for mice treated with the combination of Ad-p53 and anti-PD1 treatment for the first 22 days is actually lower than that of mice treated with Ad-p53 alone as shown in FIG.3, and similarly significant delayed contralateral tumor growth in mice whose primary tumors were treated with the combined Ad-p53 and anti-PD1 was not observed for the first 14 days compared with mice whose primary tumors were treated with Ad-p53 alone as shown in FIG. 2.  Nevertheless, the synergistic results for decreased tumor size, increased survivability and decreased contralateral tumor growth for the combination treatment of Ad-p53 and anti-PD1 in the present application are compatible to the dramatic increased survivability and dramatic decreased tumor size in mice treated with the combination of MVAp53 and CTLA-4 mAb (an immune checkpoint inhibitor like anti-PD1) relative to mice treated with MVAp53 alone as already reported by the Ellenhorn reference.  As discussed above, Ellenhorn et al taught and demonstrated successfully that p53-self-tolerance associated with tumor cells expressing mutated p53 in a subject can be overcome by administration of recombinant modified vaccinia Ankara (MVA) containing a nucleic acid encoding a wild-type p53, with the generation of a p53-specific CTL response to tumor cells expressing mutated p53 that results in decreased tumor development, decreased tumor growth and decreased mortality in a variety of malignant cell types; and particularly these effects are enhanced by co-administration of CTLA-4 blocker which is a checkpoint inhibitor.  Since the generated/induced p53-specific CTL response to tumor cells expressing mutated p53 is systemic, such p53-specific CTL response is also reasonably expected to be effective against metastasized/distant tumor cells and its effects are also enhanced with the co-administration of CTLA-4 blocker.  The highly PD-1 resistant B16F10 melanoma used by the present application are known to express tumor-associated p53 antigen as taught at least by Mansour et al (J. Translational Medicine 5:20; doi:10.1186/1479-5876-5-20, 2007; 8 pages; see at least Abstract), as well as nearly 90% of human melanoma containing inactivated wild-type p53 as taught by Lu et 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Zitvogel et al (WO 2016/009017; IDS) disclosed a method for treating cancer using a combination of oncolytic virus with immune checkpoint modulators such as anti PD-1 antibody and/or anti CTLA4 antibody to provide a synergistic immune response as compared to either approach used alone (see at least Summary of the Invention; page 3, lines 20-27).
2.	Nolin et al (WO 2014/047350; IDS) disclosed the use of an oncolytic virus (e.g., adenovirus, vaccinia virus) containing a gene encoding a PD-1 binding agent, such as a scFv polypeptide, to effectively induce immune responses that kill cancer cells at distant cells from the primary tumor (Abstract).

Conclusions
 	No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633